NOTE: This order is nonprecedential.


  muiteb ~tate~ ~ourt of §ppeaI~
      for tbe jfeberaI ~ircuit

           BLR GROUP OF AMERICA, INC.,
                    Plaintiff-Appellant,
                             v.
                    UNITED STATES,
                    Defendant-Appellee.


                         2011-5051


   Appeal from the United States Court of Federal
Claims in case no. 07-CV-579, Judge Margaret M.
Sweeney.


                       ON MOTION


                         ORDER
    BLR Group of America, Inc. moves for a 30-day exten-
sion of time, until August 30, 2011, to file its initial brief
due to settlement negotiations.
    Upon consideration thereof,
    IT Is ORDERED THAT:
    The motion is granted.
BLR GROUP OF AMERICA v. US                                  2
                               FOR THE COURT


      JUL 21 2011               /s/ Jan Horbaly
         Date                  Jan Horbaly
                               Clerk
cc: Timothy F. Noelker, Esq.
    William P. Rayel, Esq.                  FilED
                                   u.s. COURT OF APPEALS FOR
s21                                  THE' FEDERAL CIRCUIT

                                        JUL 272011
                                         JANHDRBAlY
                                            CLERK